UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
__________________________________________

TYRONE OLIVER, and LINDA ARMBRESTER,

                                   Plaintiffs,

       vs.                                                     1:19-CV-939
                                                                (TJM/DJS)

P.O. DRAGOJ, and ALBANY POLICE DEPARTMENT,


                           Defendants.
___________________________________________

Thomas J. McAvoy,
Sr. U.S. District Judge


                                   DECISION & ORDER

       The Court referred this pro se civil action brought pursuant to 42 U.S.C. § 1983 to

Magistrate Judge Daniel J. Stewart for a Report-Recommendation pursuant to 28 U.S.C. §

636(b) and Local Rule 72.3(c). Plaintiffs allege that Defendant Police Officer Dragoj

violated Plaintiffs’ Fourth Amendment rights when he took them into custody without

probable cause.

       Magistrate Judge Stewart’s Report-Recommendation, dkt. # 7, issued on October

7, 2019, provided Plaintiffs’ Complaint, filed pro se along with a motion to proceed in forma

pauperis, an initial review pursuant to 28 U.S.C. §§ 1915(e) and 1915A. Mag istrate Judge

Stewart found that Plaintiffs had failed to state a claim against the Albany Police

Department, since claims against a political subdivision of a city, such as the Police

Department, are not cognizable under Section 1983. He recommended claims against the

                                                 1
Department be dismissed with prejudice. Magistrate Judge Stewart recommended,

however, that Plaintiffs should be permitted to proceed on their Fourth Amendment claims

for illegal search, seizure, and false arrest.

       Plaintiffs did not object to the Report-Recommendation, and the time for such

objections has passed. After examining the record, this Court has determined that the

Report-Recommendation is not subject to attack for plain error or manifest injustice and

the Court will accept and adopt the Report-Recommendation for the reasons stated

therein.

       Accordingly,

       The Report-Recommendation of Magistrate Judge Stewart, dkt. # 7, is hereby

ACCEPTED and ADOPTED. Plaintiffs’ claims against the Albany Police Department are

hereby DISMISSED WITH PREJUDICE. Plaintiffs’ claims against Officer Dragoj shall be

permitted to proceed.



IT IS SO ORDERED.



Dated: October 30, 2019




                                                 2
